INVESTMENT SUB-ADVISORY AGREEMENT This investment Sub-Advisory Agreement ("Agreement") effective as of January 11, 2013 (the"Effective Date") is by and between Wilshire Associates Incorporated, a California corporation("Adviser"), and Cornerstone Capital Management LLC, a registered investment adviser ("Sub-Adviser"). WhereasAdviser is the investment adviser of ihe Wilshire Mutual Funds, Inc. (the"Fund"), an open-end diversified, management investment company registered under theInvestment Company Act of 1940, as amended ("1940 Act"), currently consisting of sixseparate series or portfolios (collectively, the "Fund Portfolios") including the LargeCompany Growth Portfolio, the Large Company Value Portfolio, the Small CompanyGrowth Portfolio, the Small Company Value Portfolio, the Wilshire 5000 Index Fund andthe Wilshire Large Cap Core Plus Fund; WhereasAdviser desires to retain Sub-Adviser to furnish investment advisory servicesfor the Fund Portfolio(s) as described in Exhibit 1 - Fund Portfolio Listing, as may beamended from time to time, and Sub-Adviser wishes to provide such services, upon theterms and conditions set forth herein; Now Therefore,in consideration of the mutual covenants herein contained, the partiesagree as follows: 1.Appointment.Adviser hereby appoints Sub-Adviser to provide certain sub-investmentadvisory services to each Fund Portfolio for the period and on the terms set forth in thisAgreement. Sub-Adviser hereby accepts such appointment and agrees to furnish the services setforth for the compensation herein provided. 2.Sub-Adviser Services.Subject always to the supervision of the Fund's Board ofDirectors and Adviser, Sub-Adviser will furnish an investment program in respect of, and makeinvestment decisions for, such portion of the assets of each Fund Portfolio as Adviser shall fromtime to time designate (each a "Portfolio Segment") and place all orders for the purchase and saleof securities on behalf of each Portfolio Segment. In the performance of its duties, Sub-Adviserwill satisfy its fiduciary duties to the Fund and each Fund Portfolio and will monitor a PortfolioSegment's investments, and will comply with the provisions of the Fund's Articles ofIncorporation and By-laws, as amended from time to time, and the stated investment objectives,policies and restrictions of each Fund Portfolio as set forth in the prospectus and Statement ofAdditional Information for each Fund Portfolio, as amended from time to time, as well as anyother objectives, policies or limitations as may be provided by Adviser to Sub-Adviser in writingfrom time to time. Sub-Adviser will provide reports at least quarterly to the Board of Directors and to Adviser. Sub-Adviser will make its officers and employees available to Adviser and the Board of Directorsfrom time to time at reasonable times to review investment policies of each Fund Portfolio withrespect to each Portfolio Segment and to consult with Adviser regarding the investment affairs ofeach Portfolio Segment. Sub-Adviser agrees that it: (a)will use the same skill and care in providing such services as it uses in providingservices to fiduciary accounts for which it has investment responsibilities; (b)will conform with all applicable provisions of the 1940 Act and rules andregulations of the Securities and Exchange Commission in all material respects and inaddition will conduct its activities under this Agreement in accordance with anyapplicable laws and regulations of any governmental authority pertaining to itsinvestment advisory activities, including all portfolio diversification requirementsnecessary for each Portfolio Segment to comply with subchapter M of the InternalRevenue Code as if each were a regulated investment company thereunder; (c)to the extent authorized by Adviser in writing, and to the extent permitted by law,will execute purchases and sales of portfolio securities and other investments for eachPortfolio Segment through brokers or dealers designated by management of the Fund toAdviser for the purpose of providing direct benefits to the Fund, provided that Sub-Adviser determines that such brokers or dealers will provide best execution in view of allappropriate factors, and is hereby authorized as the agent of the Fund to give instructionsto the Fund's custodian as to deliveries of securities or other investments and payments ofcash of each Portfolio Segment to such brokers or dealers for the account of the relevantFund Portfolio. Adviser and the Fund understand that the brokerage commissions ortransaction costs in such transactions may be higher than those which the Sub-Advisercould obtain from another broker or dealer, in order to obtain such benefits for the Fund; (d)is authorized to and will select all other brokers or dealers that will execute thepurchases and sales of portfolio securities for each Portfolio Segment and is herebyauthorized as the agent of the Fund to give instructions to the Fund's custodian as todeliveries of securities or other investments and payments of cash of each PortfolioSegment for the account of each Fund Portfolio. In making such selection, Sub-Adviser isdirected to use its best efforts to obtain best execution, which includes most favorable netresults and execution of a Portfolio Segment's orders, taking into account all appropriatefactors, including price, dealer spread or commission, size and difficulty of thetransaction and research or other services provided. With respect to transactions undersub-paragraph (c) or this sub-paragraph (d), it is understood that Sub-Adviser will not bedeemed to have acted unlawfully, or to have breached a fiduciary duty to the Fund or inrespect of any Fund Portfolio, or be in breach of any obligation owing to the Fund or inrespect of any Fund Portfolio under this Agreement, or otherwise, solely by reason of itshaving caused a Fund Portfolio to pay a member of a securities exchange, a broker or adealer a commission for effecting a securities transaction of a Fund Portfolio in excess ofthe amount of commission another member of an exchange, broker or dealer would havecharged if Sub-Adviser determined in good faith that the commission paid wasreasonable in relation to the brokerage and research services provided by such member,broker, or dealer, viewed in terms of that particular transaction or Sub-Adviser's overallresponsibilities with respect to its accounts, including the Fund, as to which it exercisesinvestment discretion. The Adviser may, from time to time, engage other sub-advisers toadvise portions of a Fund Portfolio other than the Portfolio Segment. The Sub-Adviser agrees that it will not consult with any other sub-adviser engaged by the Adviser withrespect to transactions in securities or other assets concerning a Fund Portfolio, except tothe extent permitted by certain exemptive rules under the 1940 Act that permit certaintransactions with a sub-adviser or its affiliates. (e)is authorized to consider for investment by each Portfolio Segment securities thatmay also be appropriate for other funds and/or clients served by Sub-Adviser. To assurefair treatment of each Portfolio Segment and all other clients of Sub-Adviser in situationsin which two or more clients' accounts participate simultaneously in a buy or sellprogram involving the same security, such transactions will be allocated among eachPortfolio Segment and other clients in a manner deemed equitable by Sub-Adviser. Sub-Adviser is authorized to aggregate purchase and sale orders for securities held (or to beheld) in each Portfolio Segment with similar orders being made on the same day for otherclient accounts or portfolios managed by Sub-Adviser. When an order is so aggregated,the actual prices applicable to the aggregated transaction will be averaged and eachPortfolio Segment and each other account or portfolio participating in the aggregatedtransaction will be treated as having purchased or sold its portion of the securities at suchaverage price, and all transaction costs incurred in effecting the aggregated transactionwill be shared on a pro-rata basis among the accounts or portfolios (including eachPortfolio Segment) participating in the transaction. Adviser and the Fund understand thatSub-Adviser may not be able to aggregate transactions through brokers or dealersdesignated by Adviser with transactions through brokers or dealers selected by Sub-Adviser, in which event the prices paid or received by each Portfolio Segment will not beso averaged and may be higher or lower than those paid or received by other accounts orportfolios of Sub-Adviser; (f)will report regularly to Adviser and to the Board of Directors and will makeappropriate persons available for the purpose of reviewing with representatives ofAdviser and the Board of Directors on a regular basis at reasonable times themanagement of each Portfolio Segment, including without limitation, review of thegeneral investment strategies of each Portfolio Segment, the performance of eachPortfolio Segment in relation to standard industry indices, interest rate considerations andgeneral conditions affecting the marketplace, and will provide various other reports fromtime to time as reasonably requested by Adviser: (g)will prepare such books and records with respect to each Portfolio Segment'ssecurities transactions as requested by Adviser and will furnish Adviser and the Fund'sBoard of Directors such periodic and special reports as the Board or Adviser mayreasonably request; (h)will vote all proxies with respect to securities in each Portfolio Segment; (i)shall have the authority, at its discretion, to file proof of claim forms inconnection with any litigation or other proceeding based upon the Sub-Adviser's recordsregarding any security held in the Portfolio Segment unless otherwise limited herein. Indetermining whether to file proof of claim forms, Sub-Adviser will use reasonablediscretion; and (j)will act upon reasonable instructions from Adviser which, in the reasonabledetermination of Sub-Adviser, are not inconsistent with Sub-Adviser's fiduciary dutiesunder this Agreement. 3.Expenses. During the term of this Agreement, Sub-Adviser will provide the office space,furnishings, equipment and personnel required to perform its activities under this Agreement,and will pay all customary management expenses incurred by it in connection with its activitiesunder this Agreement, which shall not include the cost of securities (including brokeragecommissions, if any) purchased for each Portfolio Segment. Sub-Adviser agrees to bear anyPortfolio expenses caused by future changes at Sub-Adviser, such expenses including but notlimited to preparing, printing, and mailing to Portfolio shareholders of information statements orstickers to or complete prospectuses or statements of additional information. 4.Compensation. For the services provided and the expenses assumed under thisAgreement, Adviser will pay Sub-Adviser, and Sub-Adviser agrees to accept as fullcompensation therefore, a sub-advisory fee computed and paid as set forth in Exhibit 2 - FeeSchedule. 5.Other Services. Sub-Adviser will for all purposes herein be deemed to be anindependent contractor and will, unless otherwise expressly provided or authorized, have noauthority to act for or represent Adviser, the Fund or a Fund Portfolio or otherwise be deemed anagent of Adviser, the Fund or a Fund Portfolio. Adviser understands and has advised the Fund'sBoard of Directors that Sub-Adviser may act as an investment adviser or sub-investment adviserto other investment companies and other advisory clients. Sub-Adviser understands that duringthe term of this Agreement Adviser may retain one or more other sub-advisers with respect toany portion of the assets of a Fund Portfolio other than each Portfolio Segment. 6.Affiliated Broker. Sub-Adviser or an affiliated person of Sub-Adviser may act as brokerfor each Fund Portfolio in connection with the purchase or sale of securities or other investmentsfor each Portfolio Segment, subject to: (a) the requirement that Sub-Adviser seek to obtain bestexecution as set forth above; (b) the provisions of the Investment Advisers Act of 1940, asamended (the "Advisers Act"); (c)the provisions of the Securities Exchange Act of 1934, asamended, and (d) other applicable provisions of law. Subject to the requirements of applicablelaw and any procedures adopted by the Fund's Board of Directors. Sub-Adviser or its affiliatedpersons may receive brokerage commissions, fees or other remuneration from the Fund Portfolioor the Fund for such scrvices in addition to Sub-Adviser's fees for services under thisAgreement. 7.Representations of Sub-Adviser. Sub-Adviser is registered with the Securities andExchange Commission under the Advisers Act. Sub-Adviser shall remain so registeredthroughout the term of this Agreement and shall notify Adviser immediately if Sub-Adviserceases to be so registered as an investment adviser. Sub-Adviser; (a) is duly organized andvalidly existing under the laws of the state of its organization with the power to own and possessits assets and carry on its business as it is now being conducted, (b) has the authority to enter intoand perform the services contemplated by this Agreement, (c) is not prohibited by the 1940 Actor the Advisers Act from performing the services contemplated by this Agreement, (d) has met.and will continue to seek to meet for the duration of this Agreement, any other applicable federalor state requirements, and the applicable requirements of any regulatory or industry self-regulatory agency, necessary to be met in order to perform its services under this Agreement,(e) will promptly notify Adviser of the occurrence of any event that would disqualify it fromserving as an investment adviser to an investment company pursuant to Section 9(a) of the 1940Act. and (f) will notify Adviser of any change in control of the Sub-Adviser within a reasonabletime after such change. 8.Books and Records. Sub-Adviser will maintain, in the form and for the period requiredby Rule 31a-2 under the 1940 Act, all records relating to each Portfolio Segment's investmentsthat are required to be maintained by the Fund pursuant to the requirements of paragraphs (b)(5),(b)(6), (b)(7), (b)(9), (b)(10) and (f) of Rule 3la-1 under the 1940 Act. Sub-Adviser agrees thatall books and records which it maintains for each Fund Portfolio or the Fund are the property ofthe Fund and further agrees to surrender promptly to the Adviser or the Fund any such books,records or information upon the Adviser's or the Fund's request (provided, however, that Sub-Adviser may retain copies of such records). All such books and records shall be made available,within five business days of a written request, to the Fund's accountants or auditors duringregular business hours at Sub-Adviser's offices. Adviser and the Fund or either of theirauthorized representatives shall have the right to copy any records in the possession of Sub-Adviser which pertain to each Fund Portfolio or the Fund. Such books, records, information orreports shall be made available to properly authorized government representatives consistentwith state and federal law and/or regulations. In the event of the termination of this Agreement,all such books, records or other information shall be retumed to Adviser or the Fund (provided,however, that Sub-Adviser may retain copies of such records as required by law). Sub-Adviser agrees that it will not disclose or use any records or confidential informationobtained pursuant to this Agreement in any manner whatsoever except as authorized in thisAgreement or in writing by Adviser or the Fund, or if such disclosure is required by federal orstate regulatory authorities. Sub-Adviser may disclose the investment performance of eachPortfolio Segment, provided that such disclosure does not reveal the identity of Adviser, eachFund Portfolio or the Fund or the composition of each Portfolio Segment. Sub-Adviser may,disclose that Adviser, the Fund and each Fund Portfolio are its clients; provided, however, thatSub-Adviser will not advertise or market its relationship with Adviser or the Fund or issue pressreleases regarding such relationships without the express written prior consent of Adviser.Notwithstanding the foregoing, Sub-Adviser may disclose (i) the investment performance ofeach Portfolio Segment to Fund officers and [directors/trustees] and other service providers ofthe Fund, and (ii) any investment performance that is public information to any person. 9.Code of Ethics. Sub-Adviser has adopted a written code of ethics complying with therequirements of Rule 17j-l under the 1940 Act and will provide Adviser and the Fund with acopy of such code. Within 35 days of the end of each calendar quarter during which thisAgreement remains in effect, the chief compliance officer of Sub-Adviser shall certify to Adviseror the Fund that Sub-Adviser has complied with the requirements of Rule 17j-1 during theprevious quarter and that there have been no violations of Sub-Adviser's code of ethics or if anyviolation has occurred that is material to the Fund, the nature of such violation and of the actiontaken in response to such violation. 10.Limitation of Liability. Neither Sub-Adviser nor any of its partners, officers,stockholders, agents or employees shall have any liability to Adviser, the Fund or anyshareholder of the Fund for any error of judgment, mistake of law, or loss arising out of anyinvestment, or for any other act or omission in the performance by Sub-Adviser of its dutieshereunder, except for liability resulting from willful misfeasance, bad faith, or negligence onSub-Adviser's part in the performance of its duties or from reckless disregard by it of itsobligations and duties under this Agreement, except to the extent otherwise provided inSection 36(b) of the 1940 Act concerning loss resulting from a breach of fiduciary duty withrespect to the receipt of compensation for services. Sub-Adviser agrees to indemnify and defend Adviser, its officers, directors, employees and anyperson who controls Adviser for any loss or expense (including reasonable attorneys' fees)arising out of or in connection with any claim, demand, action, suit or proceeding relating to anyactual or alleged material misstatement or omission in the Fund's registration statement, anyproxy statement, or any communication to current or prospective investors in each FundPortfolio, made by Sub-Adviser and provided to Adviser or the Fund by Sub-Adviser. 11.Term and Termination. This Agreement shall become effective with respect to eachPortfolio Segment on the Effective Date and shall remain in full force until August 31, 2014,unless sooner terminated as hereinafter provided. This Agreement shall continue in force fromyear to year thereafter with respect to each Fund Portfolio, but only as long as such continuanceis specifically approved for each Fund Portfolio at least annually in the manner required by the1940 Act and the rules and regulations thereunder; provided, however, that if the continuation ofthis Agreement is not approved for a Fund Portfolio, Sub-Adviser may continue to serve in suchcapacity for such Fund Portfolio in the manner and to the extent permitted by the 1940 Act andthe rules and regulations thereunder. This Agreement shall terminate as follows: (a)This Agreement shall automatically terminate in the event of its assignment (asdefined in the 1940 Act) and may be terminated with respect to any Fund Portfolio at any time without the payment of any penalty by Adviser or by Sub-Adviser on sixty dayswritten notice to the other party. This Agreement may also be terminated by the Fundwith respect to any Fund Portfolio by action of the Board of Directors or by a vote of amajority of the outstanding voting securities of such Fund Portfolio (as defined in the1940 Act) on sixty days written notice to Sub-Adviser by the Fund. (b)This Agreement may be terminated with respect to any Fund Portfolios at anytime without payment of any penalty by Adviser, the Board of Directors or a vote ofmajority of the outstanding voting securities of such Fund Portfolio in the event that Sub-Adviser or any officer or director of Sub-Adviser has taken any action which results in amaterial breach of the covenants of Sub-Adviser under this Agreement. (c)This Agreement shall automatically terminate with respect to a Fund Portfolio inthe event the Investment Management Agreement between Adviser and the Fund withrespect to that Fund Portfolio is terminated, assigned or not renewed. Termination of this Agreement shall not affect the right of Sub-Adviser to receive payments ofany unpaid balance of the compensation described in Section 4 earned prior to such termination, 12.Notice.Any notice under this Agreement by a party shall be in writing, addressed anddelivered, mailed postage prepaid, or sent by facsimile transmission with confirmation of receipt,to the other party at such address as such other party may designate for the receipt of such notice. 13.Limitations on Liability.The obligations of the Fund entered into in the name or onbehalf thereof by any of its directors, representatives or agents are made not individually but onlyin such capacities and are not binding upon any of the directors, officers, or shareholders of theFund individually but are binding upon only the assets and property of the Fund, and personsdealing with the Fund must look solely to the assets of the Fund and those assets belonging toeach Fund Portfolio for the enforcement of any claims. 14.Adviser Responsibility.Adviser will provide Sub-Adviser with copies of the Fund'sArticles of Incorporation. By-laws, prospectus, and Statement of Additional Information and anyamendment thereto, and any objectives, policies or limitations not appearing therein as they maybe relevant to Sub-Adviser's performance under this Agreement; provided, however, that nochanges or modifications to the foregoing shall be binding on Sub-Adviser until it is notifiedthereof. 15.Arbitration of Disputes.Any claim or controversy arising out of or relating to thisAgreement which is not settled by agreement of the parties shall be settled by arbitration in SantaMonica, California before a panel of three arbitrators in accordance with the commercialarbitration rules of the American Arbitration Association then in effect. The parties agree thatsuch arbitration shall be the exclusive remedy hereunder, and each party expressly waives anyright it may have to seek redress in any other forum. Any arbitrator acting hereunder shall beempowered to assess no remedy other than payment of fees and out-of-pocket damages. Eachparty shall bear its own expenses of arbitration and the expenses of the arbitrators and of atranscript of any arbitration proceeding shall be divided equally between the parties. Anydecision and award of the arbitrators shall be binding upon the parties, and judgment thereonmay be entered in the Superior Court of the State of California or any other court havingjurisdiction. If litigation is commenced to enforce any such award, the prevailing party will beentitled to recover reasonable attorneys' fees and costs. 16.Miscellaneous.This Agreement sets forth the entire understanding of the parties withrespect to the subject matter hereof and may be amended only by written consent of both parties.The captions in this Agreement are included for convenience of reference only and in no waydefine or delimit any of the provisions hereof or otherwise affect their construction or effect. Ifany provision of this Agreement is held or made invalid by a court decision, statute, rule orotherwise, the remainder of this Agreement will not be affected thereby. This Agreement will bebinding upon and shall inure to the benefit of the parties and their respective successors. 17.Applicable Law.This Agreement shall be construed in accordance with applicablefederal law and the laws of the state of California. Adviser and Sub-Adviser have caused this Agreement to be executed as of the date and year firstabove written. WILSHIRE ASSOCIATES INCORPORATED Cornerstone Capital Management LLC By: /s/ Victor Zhang By: /s/ Name: Victor Zhang Title: Senior Vice President Title: President, Wilshire Fund Management EXHIBIT 1 FUND PORTFOLIO LISTING Wilshire Large Company Growth Fund EXHIBIT 2 FEE SCHEDULE Adviser shall pay Sub-Adviser, promptly after receipt by Adviser of its advisory fee from theFund with respect to each Fund Portfolio each calendar month during the term of thisAgreement, a fee based on the average daily net assets of the accounts of Wilshire Mutual Funds,Inc. and Wilshire Variable Insurance Trust Funds (together, the "Combined Accounts"). For thepurpose of accruing compensation, the net assets of each Portfolio Segment will be determinedin the manner and on the dates set forth in the current prospectus of the Fund with respect to eachFund Portfolio and, and on days on which the net assets are not so determined, the net asset valuecomputation to be used will be as determined on the immediately preceding day on which the netassets were determined. Upon the termination of this Agreement, all compensation due throughthe date of termination will be calculated on a pro-rata basis through the date of termination andpaid within thirty business days of the date of termination.
